                 Case 15-24509          Doc 91   Filed 02/18/21     Page 1 of 2




                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF MARYLAND
                                  (Greenbelt Division)

In re:                                              :
                                                    :
                                                    :
BARBARA A. MORRIS,                                  :   Case No.: 15-2-4509-LS
                                                    :   Chapter 13
                              Debtor.               :
                                                    :

                     NOTICE OF FINAL CURE PAYMENT AND
                          OPPORTUNITY FOR HEARING
           ___________________________________________________________

       PLEASE TAKE NOTICE, pursuant to Bankruptcy Rule 3002.1(f), that Timothy P.
Branigan, Chapter 13 trustee in the above-captioned case (“Trustee”) has made the final payment
provided in the confirmed plan to cure the default on the claim secured by the Debtor(s)’
personal residence stated in the allowed proof of claim filed on behalf of:

CitiMortgage, Inc. whose successor in interest is
Nationstar Mortgage LLC
Bankruptcy Dept.
P.O. Box 619096
Dallas, TX 75261-9741
Acct No. 9958

The Trustee has no knowledge of and makes no representation concerning payment of other
default amounts or post-petition amounts not provided for and funded in the confirmed plan.

        PLEASE TAKE NOTICE, that, pursuant to Bankruptcy Rule 3002.1(g), no later than
21 days after service of this Notice, the Debtor(s), and the Trustee, a statement indicating
whether it agrees that the Debtor has paid the amount required to cure the default and whether,
consistent with 11 U.S.C. §1322(b)(5), the Debtor is otherwise current on all payments. The
statement shall itemize any required cure or post-petition amounts that the holder contends
remain unpaid as of the date of the statement. Upon the timely filing of a statement by the
claimant, the Debtor(s) or the Trustee may file a motion requesting a hearing to determine
whether the amount required to cure the default and all required post-petition amounts have been
paid in full.

FURTHER, if the holder of the secured claim fails to timely file and serve a response to this
Notice as provided for under Bankruptcy Rule 3002.1(g), the Court may enter an order
declaring that the Debtor(s) has cured the default and that no amounts are unpaid as of the
date of this Notice.
                   Case 15-24509     Doc 91     Filed 02/18/21    Page 2 of 2




                                                    Respectfully submitted,

February 12, 2021                                   /s/ Timothy P. Branigan________________
                                                    Timothy P. Branigan (Fed. Bar No. 06295)
                                                    Chapter 13 Trustee
                                                    9891 Broken Land Parkway, #301
                                                    Columbia, Maryland 21046
                                                    (410) 290-9120

                                     Certificate of Service

       I hereby certify that the following persons are to be served electronically via the CM/ECF
system:

Alon Nager, Esq.                                    Mark D. Meyer, Esq.

Malcolm B. Savage, III, Esq.

       I caused a copy of the pleading above to be sent on February 18, 2021 by first-class U.S.
mail, postage prepaid to

Nationstar Mortgage LLC                             Nationstar Mortgage LLC
Attn: Jay Bray, CEO                                 8950 Cypress Waters Blvd.
P.O. Box 619096                                     Coppell, TX 75019
Dallas, TX 75261-9741
                                                    Barbara A. Morris
CitiMortgage, Inc.                                  6600 Howie Court
Attn: Shakyra Hopkins, Bankruptcy                   Temple Hills, MD 20748
Specialist
P.O. Box 6030
Sioux Falls, SD 57117-6030

                                                    /s/ Timothy P. Branigan________________
                                                    Timothy P. Branigan (Fed. Bar No. 06295)




                                              -2-
